Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on October 28, 2021 has been received.

Claims 1-14 are pending.

Authorization for this examiner’s amendment was given in an interview with Mr. STEPHEN CATLIN on November 30, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-3 and claims 5-7 have been canceled.

Claims 4 and 8-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is KAMATA (U.S. Patent Application Publication No. 2014/0071768).  KAMATA discloses a semiconductor device comprises a plurality of multi-valued memory cells, each memory cell includes a reading transistor coupled to a writing transistor, a bit line and a word line coupled to the writing transistor, a reading line and a control line coupled to the reading transistor.  KAMATA fails to show or suggest the limitations of the back gate of the second transistor is electrically connected to the fifth wiring, wherein the claim 4, 8); the peripheral circuit comprises a first circuit, a second circuit, and a controller, wherein the first circuit is electrically connected to the first wiring and the second wiring, wherein the first circuit is configured to write data to the memory cell and is configured to read data from the memory cell, wherein the second circuit is electrically connected to the third wiring and the fourth wiring (claims 9-14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 /TAN T. NGUYEN/ Primary Examiner, Art Unit 2827